Remarks
This office action is in response to the amendment filed on 08/11/2021.
Claims 1-9 and 11-14 have been amended.
Claims 10 and 15-20 have been cancelled.
Claims 21-27 have been added.
Objection to claims 1-8 is withdrawn in view Applicant’s amendment.
The 35 U.S.C. 112b rejection to claim 19 is withdrawn in view of Applicant’s amendment. Claim 1-4 are allowed based on allowable subject matter indicated in previous office action.
The 35 U.S.C. 101 rejection to claims 1-8 is withdrawn in view of Applicant’s amendment.
Allowable Subject Matter to claims 1-8 and 19 was indicated in previous office action mailed on 5/15/2021.
Claims 1-9, 11-14, and 21-27 are allowed with entering Examiner’s Amendment listed below.
The allowed claims 1-9, 11-14, and 21-27 are re-numbered as 1-20.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given after an interview with Mr. Ryan Heck (Reg#:51,795) on 9/24/2021 to obviate potential 35 U.S.C. 112 issues, and to put the application in condition for allowance.
The application has been amended as follows: 

IN THE CLAIMS
Please amend claims 1-6, 8-9, 11-12, 14, 21-22, and 24-27 listed below:
1. (Currently Amended) One or more non-transitory computer-readable media comprising: 
computer-executable instructions that, when executed by a computing system comprising a memory and at least one hardware processor coupled to the memory, cause the computing system to receive a call to create activity object instances for a set comprising a plurality of collection object instances, the call comprising an identifier of the set; 
computer-executable instructions that, when executed by the computing system, cause the computing system to retrieve the plurality of collection object instances in the set, collection object instances of the plurality of collection object instances specifying one or more component object instances, at least a portion of the collection object instances each specifying a plurality of component object instances; 
computer-executable instructions that, when executed by the computing system, cause the computing system to instantiate activity object instances for the plurality of collection object instances, a given activity object instance of the activity object instances  comprising: 

one or more variables corresponding to component object identifiers for the one or more component object instances specified in a corresponding collection object instance; 
a sequence variable, the sequence variable indicating when the given activity object instance of the activity object instances is to be performed relative to other activity object instances of the activity object instances; 
at least one precedence variable; and 
a span variable, the span variable indicating or useable to calculate a duration for the given activity object instance of the activity object instances; 
computer-executable instructions that, when executed by the computing system, cause the computing system to return values of [[the]] activity object identifier variables for the  activity object instances in response to the call; 
computer-executable instructions that, when executed by the computing system, cause the computing system to display visual elements for at least a portion of the  activity object instances on a graphical user interface; 
computer-executable instructions that, when executed by the computing system, cause the computing system to receive user input providing precedence values for at least a portion of the  activity object instances ; and Page 2 of 12 
Application Number 16/521,161computer-executable instructions that, when executed by the computing system, cause the computing system to assign the precedence values to the at least one precedence variable of the at least a portion of the  activity  instances to provide precedence information for the activity object instances.

2.	(Currently Amended) The one or more non-transitory computer-readable media of claim 1, further comprising: 
computer-executable instructions that, when executed by the computing system, cause the computing system to update the graphical user interface to display the visual elements for the at least a portion of the  activity object instances in a sequence defined at least in part by the precedence values.


3.	(Currently Amended) The one or more non-transitory computer-readable media of claim 1, wherein the at least one precedence variable identifies an activity object instance of the activity object instances that is to be completed before processing of an activity object instance of the activity object instances having the precedence variable is to begin.

4.	(Currently Amended) The one or more non-transitory computer-readable media of claim 1, wherein the sequence variable comprises an indicator of a time when a given activity object instance of the activity object instances is to begin processing.

5. (Currently Amended) The one or more non-transitory computer-readable media of claim 1, wherein [[a]] the given activity object instance further comprises one or more 

6. (Currently Amended) The one or more non-transitory computer-readable media of claim 1, wherein [[a]] the given activity object instance comprises an identifier of a corresponding collection object instance.

8. (Currently Amended) The one or more non-transitory computer-readable media of claim 1, further comprising: computer-executable instructions that, when executed by the computing system, cause the computing system to receive a request to execute one or more consistency checks between the  activity object instances.

9. (Currently Amended) A computing system comprising:
at least one memory; 
one or more processing units coupled to the at least one memory; and 
one or more non-transitory computer readable storage media storing instructions that, when executed, cause the computing system to perform operations comprising: 
receiving a consistency check request to analyze data consistency of a first set comprising a plurality of collection object instances, wherein [[a]] collection object instances of the plurality of collection object instances  comprise a collection identifier and one or more component identifiers, with a second set comprising a plurality of activity object instances, wherein [[an]] activity object instances of the plurality of activity object instances  comprise (i) a of the plurality of collection object instances, (ii) one or more component identifiers, (iii) a first data member indicating when an activity associated with the activity object instance is to commence, and (iv) a second data member useable to indicate when the activity is to be completed;  
executing the consistency check, the executing comprising, for the plurality of activity object instances of the second set:
determining (i) whether the one or more component identifiers of [[the]] a given activity object instance in the second set are equal to the one or more component identifiers of the collection object instance in the first set referenced by the given activity object instance; (ii) whether each of the collection object instances in the first set is associated with a corresponding activity object instance in the second set; or (iii) whether each of the activity object instances in the second set is associated with a corresponding collection object instance in the first set; 
determining an internal consistency of the plurality of activity object instances based on the first data member and the second data member in each of the activity object instances; and 
returning results of the consistency check .

11. (Currently Amended) The computing system of claim 9, wherein executing the consistency check comprises: determining whether  the collection object instances  of the plurality of collection object instances [[is]] are associated with a corresponding activity object instance.  

12. (Currently Amended) The computing system of claim 9, wherein executing the consistency check comprises: determining whether  the activity object instances of the plurality of activity object instances [[is]] are associated with a corresponding collection object instance.  

14. (Currently Amended) A method, implemented by a computing device comprising at least one memory and at least one processor coupled to the at least one memory, comprising: 
Page 5 of 12Application Number 16/521,161receiving a test request to analyze data consistency of a first set of activity object instances, wherein a given activity object instance of the first set comprises: 
an activity object identifier variable; 
one or more variables corresponding to component identifiers for one or more components specified in  at least one collection object instance; 
a sequence variable, the sequence variable indicating when [[a]] the given activity object instance of the first set of activity object instances is to be performed relative to other activity object instances of the first set of activity object instances; 
at least one precedence variable; and 
a span variable, the span variable indicating or useable to calculate a duration for [[a]] the given activity object instance; 
retrieving the activity object instances of the first set; 
 the retrieved activity object instances with a rule specified for the at least a first test to provide first test results, the at least a first test comprising (i) determining whether components associated with component identifiers of [[an]] a particular activity object instance of the first set are scheduled to be available when the  particular activity object instance is scheduled to commence; (ii) determining that the  particular activity object instance depends on a parent activity object instance and whether the parent activity object instance is scheduled to complete before the  particular activity object instance is to commence; (iii) determining if the span variable of the given activity object instance is zero; (iv) determining if the  particular activity object instance references the at least one collection object instance; or (v) determining if the  particular activity object instance references a corresponding activity object instance of a second set of activity object instances; and
 returning the first test results in response to the [[check]] test request.

21. (Currently Amended) The method of claim 14, wherein the at least a first test comprises determining whether components associated with component identifiers of an activity object instance are scheduled to be available when the  particular activity object instance is scheduled to commence.

22. (Currently Amended) The method of claim 14, wherein the at least a first test comprises determining that the  particular activity object instance depends on a parent activity object instance and whether the parent activity object instance is  particular activity object instance is to commence.  

24. (Currently Amended) The method of claim 14, wherein the at least a first test comprises determining if the  particular activity object instance references at least one collection object instance.  

25. (Currently Amended) The method of claim 14, wherein the at least a first test comprises determining if the  particular activity object instance references a corresponding activity object instance of a second set of activity object instances.  

26. (Currently Amended) The method of claim 14, wherein the at least a first test comprises at least two of the (i)-(v) comprised in the at least a first test.

27. (Currently Amended) The computing system of claim 9, wherein executing the consistency check comprises executing at least two of the determining (i)-(iii).


Allowable Subject Matter
The following is an examiner’s statement of reasons for the identified allowable subject matter:

Marquez (Marquez et al., US2011/0060729A1) discloses the limitation about a consistency check to analyze data consistency of a first set of a plurality of collection object instances  with a second set of a plurality of activity object instances by determining a collection object instance referenced by the activity object instance and determining whether at least a first value stored in the collection object instance is consistent with at least a second value  stored in the activity object instance.  
However, Marquez does not explicitly disclose a given activity object instance comprising: an activity object identifier variable; one or more variables corresponding to component object identifiers for the one or more component object instances specified in a corresponding collection object instance; a sequence variable; at least one precedence variable; and a span variable, and returning values of the activity object identifier variables for the instantiated activity objects in response to a call, and further assigning a precedence values provided by user to the at least one precedence variable of the respective instantiated activity objects. Marquez also does not explicitly disclose the given collection object instance comprises different one or more identifiers for one or more component object instances and a given activity object instance comprises another set of one or more identifiers for one or more component object instances
Gargone (Peter Sebastian Gargone, US2001/0047279A1) discloses the given collection object instance comprises additional set of one or more identifiers for one or more component object instances  for one or more component object instances 

Watson (Watson et al., US8,997,091B1) discloses retrieving the activity object instances of the first set based on a test request, executing the test by comparing data stored in respective activity object instances with a rule, and returning the test results.
However, Watson combined with the reference in the record does not explicitly discloses a given activity object instance comprises: an activity object identifier variable; one or more variables corresponding to component identifiers for one or more components specified in a corresponding collection object instance; a sequence variable, the sequence variable indicating when a given activity object instance of the first set of activity object instances is to be performed relative to other activity object 

Therefore, in view of recited one or more non-transitory computer-readable media comprising: “computer-executable instructions that, when executed by a computing system comprising a memory and at least one hardware processor coupled to the memory, cause the computing system to receive a call to create activity object instances for a set comprising a plurality of collection object instances, the call comprising an identifier of the set; computer-executable instructions that, when executed by the computing system, cause the computing system to retrieve the plurality of collection object instances in the set, collection object instances of the plurality of collection object instances specifying one or more component object instances, at least 
Consequently, dependent claims 2-8 contain the allowable subject matter.

Moreover, in view of recited system comprises: “at least one memory; one or more processing units coupled to the at least one memory; and one or more non-transitory computer readable storage media storing instructions that, when executed, cause the computing system to perform operations comprising: receiving a consistency check request to analyze data consistency of a first set comprising a plurality of collection object instances, wherein collection object instances of the plurality of collection object instances comprise a collection identifier and one or more component identifiers, with a second set comprising a plurality of activity object instances, wherein  activity object instances of the plurality of activity object instances comprise (i) a collection identifier identifying a collection object instance of the plurality of collection object instances, (ii) one or more component identifiers, (iii) a first data member indicating when an activity associated with the activity object instance is to commence, and (iv) a second data member useable to indicate when the activity is to be completed;  executing the consistency check, the executing comprising, for the plurality of  activity object instances of the second set: determining (i) whether the one or more component identifiers of  a given activity object instance in the second set are equal to the one or more component identifiers of the collection object instance in the first set referenced by the given activity object instance; (ii) whether each of the collection object instances in the first set is associated with a corresponding activity object instance in  in claim 9 and the other limitations recited therewith in their entirety, present subject matter that is novel and non-obvious over the prior art. 
Consequently, dependent claims 11-13 and 27 contain the allowable subject matter.

Further in view of recited method “implemented by a computing device comprising at least one memory and at least one processor coupled to the at least one memory, comprising: receiving a test request to analyze data consistency of a first set of activity object instances, wherein a given activity object instance of the first set comprises: an activity object identifier variable; one or more variables corresponding to component identifiers for one or more components specified in at least one collection object instance; a sequence variable, the sequence variable indicating when the given activity object instance of the first set of activity object instances is to be performed relative to other activity object instances of the first set of activity object instances; at least one precedence variable; and a span variable, the span variable indicating or useable to calculate a duration for the given activity object instance; retrieving the activity object instances of the first set; executing at least a first test by comparing data stored in the retrieved activity object instances with a rule specified for the at least a first 
Consequently, dependent claims 21-26 contain the allowable subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Martin Kronmueller (US9,776,882B2) discloses a method for editing data object variants and changing configuration of attributes.
Bouajjani et al., “On Verifying Causal Consistency” discloses a method for verifying automatically whether the executions of an implementation of a data structure are causally consistent.
Liu et al., “Identification and check of inconsistencies between UML diagrams” discloses a method for checking inconsistentices based on consistency rules.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG WEI whose telephone number is (571)270-1059 and Fax number is (571) 270-2059.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571- 272-1000.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/S. SOUGH/SPE, Art Unit 2192